UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: August 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value U.S. Government & Agency Securities 14.13% (Cost $180,103,597) U.S. Government 4.01% United States Treasury, Bond 9.250% 02/15/16 8,600,000 11,829,704 Bond 8.125 08/15/19 5,225,000 7,215,401 Note 4.875 08/15/16 8,795,000 9,839,406 Note 4.750 05/15/14 6,000,000 6,667,032 Note 4.250 08/15/15 6,215,000 6,737,445 Note 2.625 06/30/14 11,355,000 11,503,149 U.S. Government Agency 10.12% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 4.500 04/01/39 12,416,995 12,483,446 Series 3154 Class PM 5.500 05/15/34 13,001,810 13,830,437 Series 3228 Class PL 5.500 10/15/34 25,320,000 26,829,404 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.000 12/01/22 11,380,349 11,891,131 15 Yr Pass Thru Ctf 4.000 06/01/24 32,988,083 33,354,046 Ser 2006-117 Class PD 5.500 07/25/35 16,925,000 17,810,707 Ser 2006-65 Class TE 5.500 05/25/35 6,470,000 6,877,492 Ser 2006-84 Class MP 5.500 08/25/35 7,905,000 8,412,050 Small Business Administration CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 2,370,000 2,322,600 Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 2,015,000 1,974,700 Corporate Bonds 48.33% (Cost $679,354,679) Agricultural Products 1.44% Cosan SA Industria e Comercio, Perpetual Bond (S) 8.250 02/15/49 5,750,000 4,873,119 Viterra, Inc., Sr Note 8.500 07/07/14 9,700,000 9,004,010 Sr Note 8.000 04/08/13 5,800,000 5,492,026 Airlines 0.89% Delta Airlines, Inc., Collateralized Bond 6.821 08/10/22 4,074,763 3,606,166 Global Aviation Holdings, Gtd Sr Note (S) 14.000 08/15/13 8,740,000 8,303,000 Aluminum 0.58% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 8,415,000 7,762,838 Apparel, Accessories & Luxury Goods 0.18% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 4.593 12/15/14 2,840,000 2,435,300 Auto Parts & Equipment 1.62% Allison Transmission, Inc., Gtd Sr Note (S) 11.250 11/01/15 5,150,000 4,326,000 Gtd Sr Note (S) 11.000 11/01/15 7,951,000 7,155,900 Exide Technologies, Sr Sec Note Ser B 10.500 03/15/13 5,610,000 5,385,600 Page 1 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Auto Parts & Equipment (continued) Lear Corp., Gtd Sr Note Ser B (H) 8.750% 12/01/16 2,645,000 1,428,300 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 3,865,000 3,401,200 Automobile Manufacturers 1.16% DaimlerChrysler N.A. Holding Corp., Gtd Sr Note Ser E MTN 4.375 03/21/13 8,755,000 12,793,311 Volkswagen Financial Services AG, Note 5.375 01/25/12 1,840,000 2,767,139 Broadcasting & Cable TV 0.58% Canadian Satellite Radio Holdings, Inc., Sr Note 1.000 02/14/16 318,359 235,686 CCO Holdings, LLC, Sr Note (H) 8.750 11/15/13 3,030,000 3,060,300 Intelsat Jackson Holdings, Ltd., Gtd Sr Note 11.500 06/15/16 2,290,000 2,330,075 Gtd Sr Note 11.250 06/15/16 2,010,000 2,095,425 Young Broadcasting, Inc., Gtd Sr Sub Note (H) 10.000 03/01/11 4,960,000 546 Cable & Satellite 6.26% Charter Communications Holdings I LLC, Gtd Sr Note (H) 11.000 10/01/15 1,040,000 135,200 Sr Sec Note (H) 11.000 10/01/15 4,125,000 577,500 Charter Communications Holdings II LLC, Gtd Sr Note (H) 10.250 09/15/10 5,255,000 5,839,619 Gtd Sr Note (H)(S) 10.250 10/01/13 11,757,000 12,300,761 Sr Note (H) 10.250 09/15/10 495,000 550,069 Comcast Corp., Gtd Note 4.950 06/15/16 1,800,000 1,825,648 CSC Holdings, Inc., Sr Note (S) 8.500 06/15/15 3,680,000 3,716,800 Shaw Communications, Inc., Sr Note 6.500 06/02/14 3,055,000 3,094,096 Sr Note 6.100 11/16/12 9,000,000 8,903,403 Sr Note 5.700 03/02/17 2,325,000 2,228,283 Sirius XM Radio, Inc., Conv Sr Note 10.000 06/01/11 2,445,000 2,304,413 Sr Note 9.625 08/01/13 14,140,000 12,513,900 Time Warner Cable, Inc., Gtd Note 8.750 02/14/19 1,380,000 1,698,809 Gtd Note 8.250 04/01/19 2,175,000 2,611,803 Gtd Sr Note 6.750 07/01/18 3,770,000 4,164,791 XM Satellite Radio, Inc., Gtd Sr Note (S) 13.000 08/01/13 15,390,000 14,620,500 Sr Sec Note 11.250 06/15/11 6,660,000 6,909,750 Casinos & Gaming 4.76% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11/15/13 4,010,000 3,208,000 Fontainebleau Las Vegas Holdings LLC, Note (H)(S) 10.250 06/15/15 3,455,000 120,925 Sr Note (H) 12.500 06/01/22 3,831,000 214,932 Page 2 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Casinos & Gaming (continued) Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250% 02/15/15 4,330,000 4,037,725 Greektown Holdings LLC, Sr Note (H)(S) 10.750 12/01/13 8,805,000 1,893,075 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 10,070,000 9,063,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (H)(S) 10.250 02/15/14 5,000,000 2,200,000 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10/15/10 3,030,000 1,908,900 Mashantucket Western Pequot Tribe, Bond Ser A (S) 8.500 11/15/15 4,910,000 1,031,100 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04/01/12 6,245,000 5,120,900 Sr Sub Note 7.125 08/15/14 5,540,000 3,878,000 MTR Gaming Group, Inc., Gtd Sr Sec Note (S) 12.625 07/15/14 6,735,000 6,566,625 Gtd Sr Sub Note Ser B 9.000 06/01/12 3,010,000 2,212,350 Pokagon Gaming Authority, Sr Note (S) 10.375 06/15/14 3,714,000 3,751,140 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02/01/15 2,865,000 1,575,750 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12/15/10 1,275,000 1,236,750 Sr Note (S) 9.125 09/15/14 9,620,000 8,826,350 Waterford Gaming, LLC, Sr Note (S) 8.625 09/15/14 6,521,000 4,434,280 Yonkers Racing Corp., Sr Sec Note (S) 11.375 07/15/16 2,455,000 2,497,963 Coal & Consumable Fuels 0.75% Drummond Co., Inc., Sr Note (S) 7.375 02/15/16 11,355,000 9,992,400 Commodity Chemicals 0.25% Braskem SA, Note (S) 11.750 01/22/14 2,800,000 3,374,000 Construction & Farm Machinery & Heavy Trucks 0.35% Manitowoc Co., Inc., Gtd Sr Note 7.125 11/01/13 6,065,000 4,730,700 Consumer Finance 0.71% Discover Financial Services, Sr Note 10.250 07/15/19 3,100,000 3,395,281 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 8,000,000 6,154,360 Diversified Banks 0.43% International Finance Corp., Sr Note 7.500 02/28/13 6,510,000 5,813,866 Diversified Commercial & Professional Services 0.36% ARAMARK Corp., Gtd Note 8.500 02/01/15 5,000,000 4,850,000 Page 3 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Diversified Financial Services 6.54% Council of Europe Development Bank, Note 5.250% 05/27/13 7,550,000 6,265,701 European Investment Bank, Sr Note 6.250 04/15/14 2,455,000 4,529,925 GE Capital Australia Funding Property, Ltd., Gtd Sr Note Ser MTN 6.500 11/15/11 7,900,000 6,606,997 General Electric Capital Corp., Sr Note 6.625 02/04/10 19,500,000 13,477,260 Sr Note Ser A MTN 7.625 12/10/14 12,295,000 8,575,708 Inter-American Development Bank, Sr Note Series INTL 7.250 05/24/12 20,555,000 14,960,345 Sr Note MTN 5.375 05/27/14 13,790,000 11,361,279 Sr Note Ser MPLE 4.250 12/02/12 4,770,000 4,612,576 International Bank For Reconstruction And Development, 5.375 12/15/14 5,320,000 3,585,573 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10/18/17 2,785,000 2,798,925 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02/08/14 1,765,000 1,588,500 Svensk Exportkredit Abswedish Export Credit, Note 7.625 06/30/14 9,700,000 6,846,931 TAM Capital, Inc., Gtd Sr Note 7.375 04/25/17 3,135,000 2,570,700 Diversified Metals & Mining 0.66% Rio Tinto Finance USA, Ltd., Gtd Sr Note 9.000 05/01/19 2,500,000 2,994,458 Gtd Sr Note 7.125 07/15/28 3,985,000 4,215,532 Teck Resources, Ltd., Sr Sec Note (S) 10.750 05/15/19 1,385,000 1,577,169 Electric Utilities 0.85% Appalachian Power Co., Sr Note 5.000 06/01/17 2,305,000 2,282,819 Cia de Transporte de Energia Electrica de Alta Tension Transener SA, Sr Note (S) 8.875 12/15/16 4,685,000 3,215,081 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A 10.250 11/01/15 8,945,000 5,926,063 Electrical Components & Equipment 0.10% Baldor Electric Co., Gtd Note 8.625 02/15/17 1,330,000 1,323,350 Health Care Facilities 1.44% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07/15/15 3,875,000 3,889,531 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06/01/14 5,041,000 5,299,351 HCA, Inc., Sr Sec Note (S) 8.500 04/15/19 10,000,000 10,125,000 Page 4 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Homebuilders 0.06% Standard Pacific Corp., Gtd Note 6.250% 04/01/14 1,015,000 796,775 Household Products 0.48% Yankee Acquisition Corp., Gtd Sr Sub Note 9.750 02/15/17 1,075,000 917,781 Gtd Sr Sub Note 8.500 02/15/15 6,155,000 5,570,275 Industrial Conglomerates 0.26% Grupo Kuo SAB De Cv, Gtd Sr Note (S) 9.750 10/17/17 3,380,000 2,873,000 Smiths Group PLC, Gtd Sr Note (S) 7.200 05/15/19 520,000 567,279 Industrial Machinery 0.73% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.000 08/15/13 2,905,000 3,085,264 Mueller Water Products, Inc., Gtd Sr Sub Note 7.375 06/01/17 9,100,000 6,734,000 Integrated Oil & Gas 0.13% Targa Resources Partners, Gtd Note 8.250 07/01/16 1,895,000 1,696,025 Integrated Telecommunication Services 1.96% AT&T, Inc., Sr Note 6.700 11/15/13 2,730,000 3,092,227 Axtel SAB de CV, Sr Note (S) 7.625 02/01/17 5,000,000 4,512,500 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01/15/14 5,850,000 5,674,500 Citizens Communications Co., Sr Note 7.125 03/15/19 2,770,000 2,520,700 Verizon Wireless Capital LLC, Sr Note (S) 7.375 11/15/13 3,000,000 3,438,819 West Corp., Gtd Sr Sub Note 11.000 10/15/16 7,705,000 7,107,863 Investment Banking & Brokerage 0.68% Instituto de Credito Oficial, Gtd Sr Note 5.000 12/07/09 4,430,000 7,293,549 Macquarie Group, Ltd., Sr Note (S) 7.300 08/01/14 1,735,000 1,804,213 Leisure Facilities 0.69% AMC Entertainment, Inc., Sr Note 8.750 06/01/19 2,135,000 2,118,988 Sr Sub Note 8.000 03/01/14 7,640,000 7,181,600 Life & Health Insurance 0.10% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10/15/37 2,585,000 1,344,200 Marine 0.13% Navios Maritime Holdings, Inc., Sr Note 9.500 12/15/14 2,000,000 1,750,000 Page 5 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Metal & Glass Containers 0.45% Ball Corp., Gtd Sr Note 6.625% 03/15/18 515,000 490,538 OI European Group BV, Gtd Sr Note (S) 6.875 03/31/17 1,715,000 2,360,278 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05/15/13 3,200,000 3,232,000 Movies & Entertainment 0.39% Cinemark USA, Inc., Gtd Sr Note (S) 8.625 06/15/19 1,435,000 1,449,350 Marquee Holdings, Inc., Sr Disc Note Ser B 12.000 08/15/14 3,595,000 2,997,331 Regal Cinemas Corp., Gtd Sr Note (S) 8.625 07/15/19 830,000 838,300 Multi-Line Insurance 0.32% Liberty Mutual Group, Inc., Sr Note (10.75% to 6-15-38 then variable) (S) 10.750 06/15/58 4,910,000 4,320,800 Multi-Utilities 0.18% Dominion Resources, Inc., Sr Note 5.600 11/15/16 2,305,000 2,422,975 Oil & Gas Exploration & Production 0.68% Chesapeake Energy Corp., Gtd Sr Note 7.250 12/15/18 4,620,000 4,227,300 McMoRan Exploration Co., Gtd Sr Note 11.875 11/15/14 5,000,000 4,837,500 Oil & Gas Storage & Transportation 1.52% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07/15/16 7,135,000 6,742,575 Sr Note 8.750 04/15/18 1,395,000 1,325,250 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 2,510,000 2,750,772 Regency Energy Partners LP, Sr Note (S) 9.375 06/01/16 7,000,000 7,000,000 Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-01-11 then variable) 7.200 11/01/66 3,355,000 2,507,863 Packaged Foods & Meats 0.15% Dole Food Company, Inc., Gtd Sr Note 8.875 03/15/11 575,000 573,563 Smithfield Foods, Inc., Gtd Sr Sec Note (S) 10.000 07/15/14 1,365,000 1,392,300 Paper Packaging 1.56% Graham Packaging Co. LP, Gtd Sr Sub Note 9.875 10/15/14 1,035,000 1,029,825 Graphic Packaging International, Inc., Gtd Note (S) 9.500 06/15/17 1,180,000 1,209,500 Gtd Sr Note (S) 9.500 06/15/17 3,110,000 3,187,750 Gtd Sr Note 8.500 08/15/11 2,100,000 2,094,750 Gtd Sr Sub Note 9.500 08/15/13 8,060,000 8,080,150 Page 6 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Paper Packaging (continued) Sealed Air Corp., Sr Note (S) 7.875% 06/15/17 3,025,000 3,176,892 Smurfit-Stone Container Corp., Sr Note (H) 8.375 07/01/12 3,015,000 1,891,913 Sr Note (H) 8.000 03/15/17 455,000 282,100 Paper Products 0.95% Abitibi-Consolidated Co. of Canada, Inc., Gtd Sr Sec Note (H)(S) 13.750 04/01/11 5,155,000 4,897,250 International Paper Co., Sr Note 7.950 06/15/18 2,990,000 3,173,544 NewPage Co., Sr Sec Note 10.000 05/01/12 2,540,000 1,377,950 PE Paper Escrow GmbH, Sr Sec Note (S) 12.000 08/01/14 605,000 620,125 Pope & Talbot, Inc., Debenture (H) 8.375 06/01/13 3,000,000 15,300 Sr Note (H) 8.375 06/01/13 5,250,000 26,775 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08/01/14 1,995,000 1,301,738 Sr Sec Note (S) 11.500 07/01/14 1,415,000 1,386,700 Personal Products 0.08% Revlon Consumer Products, Sr Note 9.500 04/01/11 1,150,000 1,085,313 Publishing 0.05% Idearc, Inc., Gtd Sr Note (H) 8.000 11/15/16 5,300,000 404,125 R.H. Donnelley Corp., Sr Note Ser A-3 (H) 8.875 01/15/16 5,000,000 293,750 Railroads 0.26% RailAmerica, Inc., Gtd Sr Sec Note (S) 9.250 07/01/17 3,330,000 3,442,388 Real Estate 0.55% Realogy Corp., Gtd Sr Note 11.000 04/15/14 6,445,000 3,190,275 Gtd Sr Note 10.500 04/15/14 6,950,000 4,135,250 Retail 0.48% Michaels Stores, Inc., Gtd Sr Note 10.000 11/01/14 1,115,000 1,064,825 Gtd Sr Sub Bond 11.375 11/01/16 6,265,000 5,387,900 Specialized Finance 0.74% CCM Merger, Inc., Note (S) 8.000 08/01/13 12,265,000 9,934,650 HRP Myrtle Beach Operations, LLC, Sr Note (H)(S) 1.000 04/01/12 4,915,000 492 Specialized REIT's 0.04% Omega Healthcare Investors, Inc., Gtd Sr Note 7.000 04/01/14 600,000 561,000 Page 7 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Specialty Chemicals 0.47% American Pacific Corp., Gtd Sr Note 9.000% 02/01/15 4,340,000 3,916,850 Berry Plastics Corp., Gtd Sec Note 8.875 09/15/14 2,660,000 2,340,800 Steel 0.69% Allegheny Technologies, Inc., Sr Note 9.375 06/01/19 3,535,000 3,876,435 ArcelorMittal, Sr Note 9.850 06/01/19 4,735,000 5,408,483 Systems Software 0.14% Vangent, Inc., Gtd Sr Sub Note 9.625 02/15/15 2,075,000 1,929,750 Tires & Rubber 0.18% Goodyear Tire & Rubber Co., Sr Note 10.500 05/15/16 875,000 934,063 Sr Sec Note 8.625 12/01/11 1,445,000 1,459,450 Wireless Telecommunication Services 3.31% Centennial Communications Corp., Sr Note 10.000 01/01/13 6,815,000 6,985,375 Crown Castle Holdings GS V LLC, Sr Sec Note (S) 7.750 05/01/17 2,365,000 2,388,650 Grupo Iusacell SA de CV, Sr Sec Note (S) 10.000 12/31/13 2,313,322 879,062 Intelsat Bermuda, Ltd., Gtd Note (S) 11.250 02/04/17 4,660,000 4,403,700 Nextel Communications, Inc., Gtd Note 7.375 08/01/15 8,000,000 6,830,000 NII Capital Corp., Gtd Sr Note (S) 10.000 08/15/16 2,025,000 2,004,750 Rogers Cable, Inc., Sr Sec Note 7.250 12/15/11 6,750,000 6,784,713 Sprint Capital Corp., Gtd Sr Note 8.750 03/15/32 6,820,000 5,660,600 Gtd Sr Note 8.375 03/15/12 8,405,000 8,415,506 Convertible Bonds 0.95% (Cost $7,488,632) Airlines 0.20% US Airways Group, Inc., Conv Sr Note 7.250 05/15/14 2,755,000 2,651,687 Cable & Satellite 0.57% Charter Communications, Inc., Conv Bond (H) 6.500 10/01/27 5,955,000 2,560,650 XM Satellite Radio, Inc., Conv Sr Sub Note (S) 7.000 12/01/14 7,165,000 5,078,194 Homebuilders 0.06% Beazer Homes USA, Inc., Conv Bond 4.625 06/15/24 930,000 767,250 Page 8 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Par value Issuer Rate date Value Oil & Gas Exploration & Production 0.12% Chesapeake Energy Corp., Gtd Sr Conv Bond 2.250% 12/15/38 2,460,000 1,651,275 Foreign Government Bonds 22.37% (Cost $285,777,664) Foreign Government 22.37% Belgium, Government of, Bond 3.500 03/28/15 9,500,000 13,997,262 Bundesrepublik Deutschland, Bond Ser 09 3.750 01/04/19 7,582,000 11,327,810 Bundesschatzanweisungen, Bond 4.000 09/10/10 7,800,000 11,546,051 Canada Housing Trust, Gtd Sec Note 4.800 06/15/12 2,340,000 2,299,345 Federative Republic of Brazil, Sr Bond 10.250 01/10/28 41,055,000 21,565,475 France, Government of, Bond 4.750 10/25/12 10,700,000 16,605,482 Bond 4.250 04/25/19 7,805,000 11,882,863 Note 2.500 01/12/14 5,900,000 8,472,699 Germany, Federal Republic of, Bond 5.000 01/04/12 8,590,000 13,259,641 Bond 4.250 07/04/18 25,430,000 39,487,781 Mexico, Government of, Sr Bond 11.375 09/15/16 3,800,000 5,092,000 New South Wales Treasury Corp., Sr Bond 7.000 12/01/10 25,896,000 22,597,059 Sr Bond 5.500 08/01/14 9,300,000 7,783,462 Bond Ser 14 5.500 08/01/14 21,306,000 17,816,515 Ontario School Boards Financing Corp., Debenture 6.250 10/19/16 8,485,000 8,806,884 Ontario, Province of, Note 4.750 06/02/13 14,000,000 13,762,265 Debenture 4.500 03/08/15 8,915,000 8,688,695 Note 6.250 06/16/15 30,690,000 21,039,782 Quebec, Province of, Debenture 5.250 10/01/13 14,000,000 14,030,180 Spain, Government of, Bond 5.400 07/30/11 8,520,000 13,106,518 United Kingdom, Government of, Bond 5.000 03/07/12 5,145,000 9,037,750 Bond 5.000 03/07/18 4,240,000 7,786,380 Term Loans 3.46% (Cost $46,120,048) Airlines 0.76% Delta Air Lines, Inc., Tranche 3.664 04/30/14 10,038,342 7,668,581 US Airways Group, Inc., Tranche 2.785 03/23/14 4,756,061 2,561,139 Page 9 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Issuer Rate Maturity date Par value Value Auto Parts & Equipment 0.62% Lear Corp., Tranche 1.000% 04/25/12 10,155,056 8,247,327 Casinos & Gaming 0.45% Great Canadian Gaming Corp., Tranche 2.420 02/17/14 4,826,000 4,235,034 Greektown Holdings LLC, Tranche 9.750 09/09/09 1,046,652 1,024,739 Tranche 9.750 09/09/09 795,514 779,604 Health Care Supplies 0.11% Bausch & Lomb, Inc., Tranche 4.370 04/11/15 1,122,900 1,533,871 Hotels, Resorts & Cruise Lines 0.02% East Valley Tourist Development Authority, Tranche 7.775 08/06/12 500,000 305,000 Paper Products 0.43% Abitibi-Consolidated, Inc., Tranche 11.500 04/30/10 7,375,000 5,740,206 Publishing 0.75% Dex Media West LLC, Tranche 1.000 10/24/14 2,605,000 2,201,225 Idearc, Inc., Tranche 3.220 11/17/14 13,644,600 6,265,150 Quebecor World, Inc., Tranche 1.000 07/10/12 1,585,000 1,573,113 Retail 0.32% Michaels Stores, Inc., Tranche 2.562 10/31/13 4,843,653 4,272,130 Asset Backed Securities 1.10% (Cost $18,461,867) Asset Backed Securities 1.10% DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779 06/20/31 2,460,000 2,369,521 Ser 2006-1 Class M1 (S) 8.285 06/20/31 2,755,000 2,412,361 Dominos Pizza Master Issuer LLC, Ser 2007-1 Class A2 (S) 5.261 04/25/37 6,055,000 4,925,230 Ser 2007-1 Class M1 (S) 7.629 04/25/37 5,660,000 3,509,200 Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.626 11/25/35 1,321,299 361,984 Ser 2006-2N Class 1A2 (P) 0.606 02/25/46 5,386,433 1,146,563 Page 10 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Issuer Rate date Par value Value Collateralized Mortgage Obligations 7.96% (Cost $115,072,231) Collateralized Mortgage Obligations 7.96% American Home Mortgage Assets, Ser 2006-6 Class XP IO 2.847% 12/25/46 62,521,426 1,621,649 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05/25/47 35,880,199 1,435,208 Banc of America Commercial Mortgage, Inc., Ser 2006-5 Class A4 5.414 09/10/47 11,640,000 10,502,518 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.486 08/25/36 2,163,094 1,057,334 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1, Class A4 (P) 5.399 07/15/44 10,270,000 9,934,924 Countrywide Alternative Loan Trust, Ser 2004-28CB 3A1 6.000 01/25/35 7,348,065 6,041,491 Ser 2005-59 Class 2X IO 3.173 11/20/35 35,394,084 674,611 Ser 2006-0A1 XPP IO 1.837 08/25/46 79,281,664 2,824,378 Ser 2006-0A12 Class X IO 3.600 09/20/46 28,322,841 880,665 Ser 2007-25 1A2 6.500 11/25/37 6,186,398 3,831,700 Crown Castle Towers LLC, Ser 2006-1A Class F (S) 6.650 11/15/36 3,210,000 3,145,800 Ser 2006-1A Class G (S) 6.795 11/15/36 3,835,000 3,758,300 Downey Savings & Loan Association Mortgage Loan Trust, Ser 2005-AR1 X2 IO 2.831 03/19/45 67,954,989 2,527,076 Ser 2005-AR2 X2 IO 2.839 03/19/45 103,305,233 4,003,078 First Horizon Alternative Mortgage Securities, Ser 2006-RE1 Class A1 5.500 05/25/35 3,974,324 2,547,295 Global Tower Partners Acquisition Partners LLC, Sub Bond Ser 2007-1A-G (S) 7.874 05/15/37 1,840,000 1,639,181 Greenpoint Mortgage Funding Trust, Ser 2005-AR4 Class 4A2 (P) 0.626 10/25/45 5,298,942 1,745,607 Ser 2006-AR1 Class A2A (P) 0.636 02/25/36 3,015,243 891,656 Greenwich Capital Commercial Funding Corp., Ser 2006-GG7 Class A4 6.116 07/10/38 9,865,000 8,614,456 Harborview Mortgage Loan Trust, Ser 2005-8 Class 1X IO 3.046 09/19/35 31,874,923 1,100,683 Ser 2006-SB1 Class A1A 1.901 12/19/36 5,408,514 1,859,511 Ser 2007-3 Class ES IO 0.350 05/19/47 79,998,459 324,994 Ser 2007-4 Class ES IO 0.350 07/19/47 81,750,363 357,658 Ser 2007-6 Class ES IO (S) 0.342 08/19/37 60,233,911 244,700 Harborview NIM Corp., Ser 2007-3A-N1 (S) 6.654 05/19/37 34,143 171 Indymac Index Mortgage Loan Trust, Ser 2005-AR18 Class 1X IO 3.114 10/25/36 76,198,976 2,285,969 Ser 2005-AR18 Class 2X IO 2.820 10/25/36 87,599,482 2,084,868 Luminent Mortgage Trust, Ser 2006-1 Class X IO 3.326 04/25/36 23,494,023 469,880 Morgan Stanley Mortgage Loan Trust, Ser 2004-9 Class 1A 6.110 11/25/34 5,830,705 5,400,206 Residential Accredit Loans, Inc., Ser 2007-QS10 Class A1 6.500 09/25/37 4,032,085 2,497,373 Ser 2007-QS11 Class A1 7.000 10/25/37 3,371,962 2,144,359 Page 11 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity Issuer Rate date Par value Value Collateralized Mortgage Obligations (continued) Suntrust Adjustable Rate Mortgage Loan Trust, Ser 2007-2-4A1 5.736% 04/25/37 9,473,482 6,024,064 Washington Mutual, Inc., Ser 2005-AR13 Class B1 0.866 10/25/45 5,124,984 533,518 Ser 2005-AR13 Class X IO 2.350 10/25/45 184,820,331 3,927,432 Ser 2005-AR6 Class B1 (P) 0.866 04/25/45 8,204,250 784,846 Ser 2007-0A4 Class XPPP IO 0.897 04/25/47 83,139,550 571,584 Ser 2007-0A5 Class 1XPP IO 0.955 06/25/47 204,006,318 1,593,799 Ser 2007-0A6 Class 1XPP IO 0.895 07/25/47 118,667,661 834,388 Wells Fargo Mortgage-backed Securities Trust, Ser 2006-AR12-1 Class A1 (P) 6.027 09/25/36 8,292,482 6,011,786 Issuer Shares Value Common stocks 0.93% (Cost $16,925,458) Alternative Carriers 0.01% Colt Telecom Group SA 31,242 61,388 Cable & Satellite 0.41% Sirius XM Radio, Inc. (I) 8,142,784 5,484,165 Casinos & Gaming 0.00% 0 Fontainebleau Resorts LLC, (Class A) (I) 67,568 0 Drug Retail 0.39% CVS Caremark Corp. 138,000 5,177,760 Integrated Telecommunication Services 0.05% Chunghwa Telecom Co., Ltd., SADR 32,448 554,857 Deutsche Telekom AG, SADR 8,253 109,930 Manitoba Telecom Services, Inc. 910 27,173 Metal & Glass Containers 0.05% Pactiv Corp. (I) 27,426 681,536 Wireless Telecommunication Services 0.02% USA Mobility, Inc. 25,267 321,649 Warrants 0.00% (Cost $28,043) Cable & Satellite 0.00% Virgin Media, Inc. (I) 28,043 1,458 Page 12 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Number of Excercise Expiration Issuer contracts price date Value Options Purchased 0.06% (Cost $6,854,378) Options - Puts & Calls 0.06% Comcast Corp. (Call) (I) 700,000 $25.00 01/16/10 35,000 Currency CAD (Call) (I) 25,500,000 1.30 10/09/09 25 Currency CAD (Call) (I) 27,400,000 1.30 02/25/10 91,845 Currency CAD (Put) (I) 27,890,000 1.30 04/01/10 133,119 Currency EUR (Call) (I) 65,000,000 1.25 01/01/10 213,395 Currency EUR (Put) (I) 52,000,000 1.29 12/02/09 145,665 Currency JPY (Call) (I) 51,000,000 100.00 09/30/09 53,346 Currency JPY (Call) (I) 53,000,000 110.00 03/12/10 80,560 Currency JPY (Put) (I) 51,700,000 115.00 04/01/10 30,400 Short-term investments 4.30% (Cost $57,705,125) Maturity Issuer Rate date Par value Value Repurchase agreements 0.06% Repurchase Agreement with State Street Corp. dated 08-31-09 at 0.070% to repurchased at $816,002 on 09-01-09, collateralized by $830,000 Federal Home Loan Bank, 0.93% due 03-30-10 (valued at $836,225, including interest). 816,000 816,000 U.S. Government 2.24% United States Treasury Bill, 0.150% 11/27/09 30,000,000 29,989,125 U.S. Government Agency 2.00% Federal Home Loan Bank, Discount Note 0.080% 09/01/09 26,900,000 26,900,000 Total investments (Cost $1,413,891,722) 103.58% Other assets and liabilities, net (3.58%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. CMBS Commercial Mortgage-Backed Securities Gtd Guaranteed IO Interest Only  Tranche of Stripped Mortgage Pool. MTN Medium-Term Note NIM Net Interest Margin REIT Real Estate Investment Trust SADR Sponsored American Depositary Receipts (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. Page 13 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2009 (Unaudited) (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $247,583,104 or 18.46% of the net assets of the Fund as of August 31, 2009.  At August 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,413,915,845. Net unrealized depreciation aggregated $24,680,548, of which $91,219,351 related to appreciated investment securities and $115,899,899 related to depreciated investment securities. Page 14 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p . m . , Eastern Time . Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. 15 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of August 31, 2009, by major security category or security type. Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, and written options which are stated at market value. Investments in Securities Level 1 Level 2 Level 3 Total Asset Backed Securities - $11,215,659 $3,509,200 $14,724,859 Corporate Bonds - 636,428,061 11,759,041 648,187,102 Foreign Government Bonds - 299,991,899 - 299,991,899 Collateralized Mortgage Obligations - 81,790,303 24,938,413 106,728,716 Common stocks $12,357,070 61,388 - 12,418,458 Convertible Bonds - 7,630,862 5,078,194 12,709,056 Purchased Options 35,000 199,036 549,319 783,355 Term Loans - 45,627,515 779,604 46,407,119 U.S. Government & agency securities - 189,578,150 - 189,578,150 Warrants 1,458 - - 1,458 Short-term investments - 57,705,125 - 57,705,125 Total Investments in Securities Other Financial Instruments Total The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Other Asset Collateralized Financial Backed Corporate Mortgage Convertible Term Common Purchased Instru- Securities Bonds Obligations Bonds loans Stock Options Totals ments Balance as of 5/31/09 $2,490,400 $2,432,684 $18,749,981 $2,111,506 $1,710,007 $101,291 $1,071,389 $28,667,258 ($688,591) Accrued discounts / premiums - Realized gain (loss) - 92,446 - 67,038 - - - 159,484 - Change in Unrealized appreciation (depreciation) 1,018,800 728,065 6,166,181 2,260,836 18,988 (101,291) (1,551,670) 8,539,909 316,593 Net purchases (sales) - 8,505,846 1,282,167 638,814 (949,391) - 1,029,599 10,507,036 569,466 Transfers in and/or out of Level 3 - - (1,259,916) - - - (1,259,916) - Balance as of 8/31/09 - 16 Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Financial Instruments Options The Fund may purchase and sell put and call options on securities, securities indices, currencies and futures contracts. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. For more information on options, please refer to the Funds prospectus, semiannual and annual reports. During the period ended August 31, 2009, the Fund used written and purchased options to gain exposure to foreign currency, as a substitute for securities purchase, enhance potential gain/income, hedge against anticipated currency exchange rates and maintain diversity and liquidity of the portfolio. The following summarizes the written options contracts held as of August 31, 2009: NOTIONAL AMOUNT PREMIUMS RECEIVED (PAID) Outstanding, beginning of period 55,290,000 $1,418,507 Options written 100,100,000 939,030 Option closed - - Options exercised - - Options expired (26,000,000) (369,564) Outstanding, end of period Summary of written options outstanding on August 31, 2009: NOTIONAL EXERCISE EXPIRATION NAME OF ISSUER AMOUNT PRICE DATE VALUE CALLS Canadian Dollar 31,000,000 $0.92 Sep-09 ($239,741) Canadian Dollar 16,100,000 0.92 Sep-09 (127,232) Canadian Dollar 27,000,000 1.57 Sep-09 (349,526) Canadian Dollar 27,400,000 1.30 Feb-10 (91,845) PUTS Canadian Dollar 27,890,000 $1.30 Apr-10 (133,120) Total Written option notional amounts (in USD) at the end of the period ended August 31, 2009, are representative of the activity during the period. Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, 17 currency, or financial instrument at a pre-determined price in the future. For more information on futures, please refer to the Funds prospectus, semiannual and annual reports. During the period ended August 31, 2009, the Fund used futures to manage duration of the portfolio. The following summarizes the Funds use of futures contracts and the contracts held as of August 31, 2009: NUMBER OF CONTRACTS EXPIRATION NOTIONAL UNREALIZED OPEN CONTRACTS POSITION DATE VALUE DEPRECIATION U.S. Treasury 10-Year Note 1,595 Short 186,963,906 (926,209) Futures contracts notional amounts (in USD) at the end of the period ended August 31, 2009, are representative of the activity during the period. Forward foreign currency contracts The Fund may enter into foreign currency contracts to manage foreign currency exposure with respect to transaction hedging, position hedging, cross hedging and proxy hedging. In addition, the Fund may enter into forward foreign currency contracts as a part of an investment strategy, in order to gain exposure to a currency, or to shift exposure to foreign currency fluctuation from one currency to another, without purchasing securities denominated in that currency. For more information on forward foreign currency contracts please refer to the Funds prospectus, semiannual and annual reports. During the period ended August 31, 2009, the Fund used foreign currency exchange contracts to gain exposure to foreign currency, as a substitute for securities purchased, enhance potential gain, hedge against anticipated currency exchange rates and maintain diversity and liquidity of the portfolio. The following summarizes the Funds use of forward foreign currency contracts held as of August 31, 2009: PRINCIPAL PRINCIPAL AMOUNT AMOUNT COVERED BY UNREALIZED COVERED BY CONTRACT SETTLEMENT APPRECIATION CURRENCY CONTRACT (USD) DATE (DEPRECIATION) Buys Australian Dollar $7,747,577 $6,546,703 9/2/2009 $1,549 Australian Dollar 31,000,000 26,170,209 9/30/2009 (26,308) Australian Dollar 106,500,000 85,791,274 9/30/2009 4,025,677 Australian Dollar 26,700,000 21,405,397 9/30/2009 1,112,093 Australian Dollar 32,100,000 26,707,562 9/30/2009 364,026 Australian Dollar 27,100,000 22,002,742 9/30/2009 852,088 Canadian Dollar 14,813,037 13,377,619 9/30/2009 154,912 Canadian Dollar 75,232,849 66,491,632 9/30/2009 2,237,746 Canadian Dollar 14,815,548 13,447,287 9/30/2009 87,538 Canadian Dollar 29,939,537 26,007,377 9/30/2009 1,344,049 Canadian Dollar 30,879,426 28,552,405 9/2/2009 (345,464) Canadian Dollar 25,568,900 23,377,065 9/30/2009 (18,458) Canadian Dollar 25,277,048 23,152,780 9/30/2009 (60,796) Canadian Dollar 14,427,756 12,520,833 9/30/2009 659,722 Euro Currency 180,100,000 255,307,166 9/30/2009 2,889,105 18 Euro Currency 52,900,000 74,945,294 9/30/2009 893,588 Euro Currency 52,700,000 74,862,286 9/30/2009 689,871 Euro Currency 26,700,000 37,758,339 9/30/2009 519,509 Japanese Yen 1,289,771,000 13,537,350 9/30/2009 326,484 New Zealand Dollar 10,367,683 7,122,598 9/2/2009 (7,776) New Zealand Dollar 31,600,000 20,028,077 9/30/2009 1,617,600 Pound Sterling 8,100,000 13,390,510 9/30/2009 (205,088) Pound Sterling 16,000,000 26,199,920 9/30/2009 (154,641) Pound Sterling 8,100,000 13,236,613 9/30/2009 (51,191) Pound Sterling 16,000,000 26,400,960 9/30/2009 (355,681) Sells Australian Dollar $7,747,577 6,532,060 9/30/2009 ($1,872) Australian Dollar 74,540,000 60,057,818 9/30/2009 (2,805,614) Australian Dollar 85,720,000 69,285,293 9/30/2009 (3,006,810) Australian Dollar 16,100,000 13,537,350 9/30/2009 (40,612) Australian Dollar 27,100,000 22,102,760 9/30/2009 (752,070) Australian Dollar 32,200,000 26,990,362 9/30/2009 (165,561) Australian Dollar 15,750,000 12,520,833 9/30/2009 (761,955) Canadian Dollar 30,879,426 28,552,405 9/30/2009 342,338 Canadian Dollar 42,511,238 39,560,720 9/30/2009 724,347 Canadian Dollar 54,199,380 48,811,675 9/30/2009 (702,462) Canadian Dollar 14,649,660 13,236,613 9/30/2009 (146,663) Canadian Dollar 234,331,845 204,976,435 9/30/2009 (9,098,693) Canadian Dollar 14,571,627 13,453,158 9/30/2009 141,169 Euro Currency 72,340,455 100,203,828 9/30/2009 (3,505,421) Euro Currency 163,672,010 233,219,158 9/30/2009 (1,425,498) Euro Currency 27,000,000 38,663,513 9/30/2009 (44,423) Euro Currency 53,400,000 76,564,386 9/30/2009 8,690 Euro Currency 67,000,000 96,017,482 9/30/2009 (35,545) Euro Currency 13,500,000 19,438,920 9/30/2009 84,952 Pound Sterling 17,200,000 28,107,724 9/30/2009 109,049 Pound Sterling 8,100,000 13,377,619 9/30/2009 192,196 Pound Sterling 16,000,000 26,435,360 9/30/2009 390,081 Pound Sterling 8,100,000 13,447,287 9/30/2009 261,864 Pound Sterling 16,000,000 26,635,040 9/30/2009 589,761 Japanese Yen 1,251,536,000 13,254,403 9/30/2009 (198,440) New Zealand Dollar 10,367,683 7,109,846 9/30/2009 8,089 New Zealand Dollar 33,700,000 21,374,188 9/30/2009 (1,709,968) New Zealand Dollar 84,127,036 52,854,493 9/30/2009 (4,771,668) Foreign forward currency contracts principal amounts covered by contracts (USD) (notional amounts) at the end of the period ended August 31, 2009, are representative of the activity during the period. 19 Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at August 31, 2009 by risk category: Derivatives not accounted for as Liability hedging instruments under FAS Financial instrument Asset Derivatives Derivatives Fair location Fair Value Value Interest rate contracts Futures - ($926,209) Purchased Options, Written Options and Foreign forward currency Foreign exchange contracts contracts $21,376,448 (31,340,142) Equity contracts Purchased Options 35,000 - Total Risks and uncertainties There are a number of risk factors that may play a role in shaping the Funds overall risk profile. For further details, see the Funds Prospectus and Statement of Additional Information. 20 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Strategic Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 23, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: October 23, 2009
